Citation Nr: 1701474	
Decision Date: 01/19/17    Archive Date: 01/27/17

DOCKET NO.  08-30 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a lung disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran had active service from May 1969 to November 1970 and from June 1979 to March 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified before the undersigned during a March 2014 travel Board hearing at the RO; a transcript of the hearing is associated with the electronic files on "Virtual VA".

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

When this case was previously before the Board in July 2015, it was remanded for additional evidentiary development.  It has since been returned to the Board for further appellate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board is of the opinion that additional development is required before the Veteran's claim for service connection for a lung disorder is decided. 

The Veteran contends that service connection for a lung disorder is warranted as related to his treatment for pneumonia and respiratory complaints in service. 

The Board remanded this issue in July 2015 to obtain an addendum VA opinion, addressing the etiology of his claimed lung disorder.  Specifically, the VA examiner was instructed to opine as to whether any lung disorder diagnosed during the pendency of this claim, from September 2007, was related to military service.  In rendering this opinion, the VA examiner was instructed to specifically address prior diagnoses of bibasilar atelectasis and pulmonary fibrosis.

In response to the Board's remand, an addendum VA opinion was received in May 2016 in which the examiner opined that the condition claimed was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  Pertinently, the examiner stated that there was no evidence in the service treatment records of any lung/pulmonary/respiratory disease/condition or symptoms including no symptoms whatsoever that were related in any fashion to the subsequent post-service diagnosis of pulmonary fibrosis.  

The Board finds that clarification is required from the May 2016 VA examiner as the prior diagnosis of bibasilar atelectasis was not addressed, as instructed in the July 2015 remand.  A Board remand confers upon an appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Board remand). 

Accordingly, the case is REMANDED for the following action:

1.  Access to the electronic claims file should be provided to the VA examiner who conducted the May 2016 VA examination for review.

The examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any lung disorder diagnosed during the pendency of this claim from September 2007, to include bibasilar atelectasis, is related to his military service.

In rendering this opinion, with the prior diagnosis of bibasilar atelectasis, the examiner should address if the lung disease is currently present; and if so, the etiology of the bibasilar atelectasis.

A complete rationale must be provided for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

If the May 2016 examiner is unavailable, the claims file should be reviewed by another examiner with appropriate expertise who should be requested to provide the required opinion with supporting rationale.  Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.

2.  Undertake any other development warranted.

3.  Then, readjudicate the Veteran's claim based on a de novo review of the record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the case is returned to the Board for further appellate action, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




